Case 3:19-cv-00240-MMD-CBC Document 1-4 Filed 05/09/19 Page 1 of 4




  EXHIBIT D
     Case 3:19-cv-00240-MMD-CBC Document 1-4 Filed 05/09/19 Page 2 of 4



                 FINANCIAL INDUSTRY REGULATORY AUTHORITY
                        OFFICE OF HEARING OFFICERS


 DEPARTMENT OF ENFORCEMENT,

                       Complainant,                    Expedited Proceeding
                                                       Nos. FPI190001
                v.                                          FPI190002

 ALPINE SECURITIES CORP.                               STAR Nos. 20190622633
 (CRD No. 14952),                                                20190622637

                       and                             Hearing Officer–RES

 SCOTTSDALE CAPITAL ADVISORS
 CORP.
 (CRD No. 118786),

                       Respondents.


                       ORDER RESCHEDULING HEARING DATE
                       AND CERTAIN PRE-HEARING DEADLINES

        On April 22, 2019, I held a pre-hearing conference (“PHC”) with the Department of
Enforcement and Respondents Alpine Securities Corporation and Scottsdale Capital Advisors
Corporation, through their counsel. Prior to the consolidation of these two separate expedited
proceedings, the Office of Hearing Officers scheduled the hearings for May 7 and 9, 2019. In the
PHC, I suggested that the consolidated hearing be held May 9, 2019. However, I have been
informed that Enforcement’s two witnesses have scheduling conflicts on that date involving time
scheduled out of the office and previously scheduled work engagements. Respondents do not
object to rescheduling the hearing date. The parties suggested the week of June 10, 2019, but I
am unavailable that week.

       For these reasons, I find that good cause exists for rescheduling the hearing for June 18,
2019. Unless otherwise ordered, the hearing will begin at 10 a.m. Eastern Time.

        In the PHC, Respondents requested that the hearing be held in-person rather than by
telephone, and I granted leave for Respondents to file a motion to that effect. I also gave
Enforcement the opportunity to file an opposition or response to the motion. The parties agreed
on the deadlines for Respondents’ motion and Enforcement’s opposition or response, and those
deadlines are in the amended pre-hearing schedule below. The parties will be notified in a
subsequent order whether the hearing will be held in-person or by telephone.
        Case 3:19-cv-00240-MMD-CBC Document 1-4 Filed 05/09/19 Page 3 of 4



          The pre-hearing schedule is amended as follows: 1

    April 24, 2019                 Respondents shall file their motion to hold the hearing in-person.

    May 1, 2019                    Enforcement shall file its opposition to Respondents’ motion to
                                   hold the hearing in-person.

    June 4, 2019                   The parties shall file with the Office of Hearing Officers and
                                   exchange, by email, facsimile, or overnight courier, their pre-
                                   hearing submissions, which shall include a list of all witnesses they
                                   expect to call in the hearing, a list of all exhibits they intend to
                                   offer, and copies of all proposed exhibits.

                                   The parties may file and exchange, if they choose, pre-hearing
                                   briefs not to exceed ten (10) double-spaced pages in length.

                                   The parties shall file stipulations to relevant and undisputed facts,
                                   including the authenticity, content, and admissibility of specified
                                   documents. 2

    June 11, 2019                  Pursuant to FINRA Rules 9559(i) and 9262, for any witness
                                   testifying in the hearing who is subject to FINRA jurisdiction or is a
                                   FINRA employee, the party presenting the witness shall file with
                                   the Office of Hearing Officers a notarized declaration or affidavit
                                   from the witness stating that his or her testimony in the hearing will
                                   be truthful.

                                   For any other witness, the party presenting the witness shall file
                                   with the Office of Hearing Officers a written sworn statement that
                                   the testimony given in the hearing will be truthful.




1
 Insofar as they are consistent with this Order, the provisions in the two April 11, 2019 Notices of Hearing and Case
Management and Scheduling Orders, issued in the consolidated cases, shall remain in full force and effect.
2
 This due date is without prejudice to the parties’ ability to stipulate to pertinent facts at any stage of the
proceeding. The parties are encouraged to reach stipulations, if any, before the hearing begins.



                                                             2
     Case 3:19-cv-00240-MMD-CBC Document 1-4 Filed 05/09/19 Page 4 of 4



                           The party presenting a witness shall ensure that the witness has, at
                           the time of testifying, copies of all exhibits that relate to the
                           witness’s direct testimony, as well as any exhibits that the opposing
                           party may designate for use on cross-examination. Additionally, the
                           party presenting a witness shall ensure that the witness will be
                           available for a block of time when it is reasonable to expect that the
                           witness will be called to testify in the hearing, so that the hearing is
                           not unduly disrupted if the testimony of prior witnesses is longer or
                           shorter than expected.

 June 18, 2019             Hearing at 10 a.m. Eastern Time.



                                                     SO ORDERED.



                                                     Richard E. Simpson
                                                     Hearing Officer

Dated: April 24, 2019

Copies to:
       Maranda E. Fritz, Esq. (via email and first-class mail)
       Meredith MacVicar, Esq. (via email and first-class mail)
       Ann-Marie Mason, Esq. (via email)
       Lara Thyagarajan, Esq. (via email)




                                                3
